Citation Nr: 0921484	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-00 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial increased rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from June 1964 to 
June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and December 2004 rating 
actions of the Department of Veterans Affairs Regional Office 
(RO) in Atlanta, Georgia.

This appeal was previously before the Board in April 2008, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.

In a statement received by the RO in March 2008, the Veteran 
requested that his Travel Board hearing be cancelled.

In a statement received by the RO in October 2006, the 
Veteran raised the issue of entitlement to service connection 
for psychosis, claimed as secondary to service-connected 
PTSD.  Since this has not been adjudicated, it is referred to 
the RO for appropriate consideration.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by 
anxiety, recurrent memories/flashbacks, sleep disturbance, 
hypervigilance, and social isolation; however, such symptoms 
as suicidal ideation, obsessional rituals interfering with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; and an inability to establish and 
maintain effective relationships have not been shown.
CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

Where, as here with the Veteran's initial increased rating 
claim, the claim was one for service connection, and it was 
then granted and an initial disability rating and effective 
date have been assigned, the Veteran's service connection 
claim has been more than substantiated - it has been proven.  
Section 5103(a) notice has served its purpose and is no 
longer required.  As section 5103(a) no longer applies to the 
Veteran's appeal (e.g., his initial increased rating claim) 
the additional notification provisions for increased rating 
claims recently set forth by the Court are not applicable in 
the present case.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Instead, the provisions of 38 U.S.C.A. §§ 5104, 
7105 and 38 C.F.R. § 3.103 are for application.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 491 (2006).  

As for the provisions of 38 U.S.C.A. §§ 5104, 7105 and 
38 C.F.R. § 3.103, the record shows that the Veteran as been 
provided with various communications (including the March 
2004 notification of the rating decision promulgated that 
same month, the December 2004 Statement of the Case, and 
October 2008 and April 2009 Supplemental Statements of the 
Case) that contain notice of VA's rating criteria, his 
appellate rights, a summary of relevant evidence, citations 
to applicable law, and a discussion of the reasons and bases 
for the decision made by the agency of original 
jurisdiction).  Thus, the Board finds that the applicable due 
process requirements have been met.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In this regard, the Board notes that in February 2009, the 
AMC received additional evidence which duplicated evidence 
previously of record, and which was considered in the April 
2009 Supplemental Statement of the Case.  Thus, another 
Supplemental Statement of the Case is not required. 38 C.F.R. 
§ 19.37 (2008).  Furthermore, he has been accorded multiple 
pertinent VA examinations.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the Veteran filed a claim for entitlement to 
service connection for PTSD in December 2003.  The RO granted 
service connection in a March 2004 rating decision and 
assigned a 50 percent disability rating, effective from May 
2002.  The Veteran's PTSD remains evaluated as 50 percent 
disabling.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3. The Veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

According to the applicable rating criteria, a 50 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  A GAF score of 51 to 60 is 
reflective of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 41 to 50 is reflective of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

The pertinent evidence of record consists of VA treatment and 
examination reports, as well as statements submitted by the 
Veteran, and reflects a relatively consistent array of 
symptoms throughout the appeal period, including anxiety, 
recurrent memories/flashbacks, sleep disturbance, 
hypervigilance, and social isolation.  These records also 
reflect that, in addition to PTSD, the Veteran carries other 
psychiatric diagnoses, including a mood disorder not 
otherwise specified, alcohol abuse, dysthymia, generalized 
anxiety disorder (GAD), and psychosis not otherwise 
specified.

At a November 2003 VA examination, the Veteran reported 
recurrent and intrusive recollections of Vietnam, difficulty 
falling and staying asleep, irritability with anger 
outbursts, hypervigilant behavior, and a feeling of 
detachment from others.   

On mental status examination, he was cooperative, although 
his speech was very loud, and he appeared to be easily 
agitated.  His mood was reported to be anxious, and his 
affect was one of a person who is emotionally labile.  His 
remote memory was found to be intact; however he could only 
recall 1/3 objects after several minutes, indicating short-
term memory impairment.  He did not endorse any 
hallucinations, and there was no evidence of psychotic 
symptoms.  He denied suicidal or homicidal ideation.  A GAF 
score of 50 was assigned, which is generally reflective of 
"serious" impairment due to psychological limitations.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).

While VA treatment records developed throughout the course of 
the appeal reflect repeated adjustments in medications and 
dosage amounts in an attempt to control the severity of the 
Veteran's PTSD symptoms, the type of symptoms appear to have 
remained relatively unchanged.  In this regard, the Board 
notes that a November 2002 treatment report shows the Veteran 
reporting that he had a lot of thoughts of hurting someone 
else, and that he could kill someone and it would not bother 
him.  Likewise, an April 2006 treatment record shows him 
reporting delusions.  Nevertheless, the records more 
generally show the Veteran denying homicidal ideation or 
delusional thought content.  Importantly, more recent 
treatment reports show that he has exhibited a good response 
to his current medication regimen, and that his psychiatric 
symptoms have become fairly well controlled.

In October 2008, in accordance with the Board's April 2008 
Remand, the Veteran underwent a VA examination to determine 
the current severity of his PTSD.  The examination report 
reflects that the claims file was reviewed, and the examiner 
noted the numerous other psychiatric diagnoses in addition to 
PTSD.  

The Veteran reported a depressed mood related to perceived 
injustices to him or violations of his rights.  He reported 
anxiety related to numerous things and frequent worrying with 
ruminations, agitation, and restlessness.  It was noted that 
these symptoms varied in frequency and were mainly in 
reaction to perceived stressors.  It was further noted that 
the severity of the anxiety was moderate, and the severity of 
depressed mood was mild and best described as dysphoric, not 
a true depressive disorder. 

With respect to his PTSD specifically, the Veteran reported 
intermittent distressing memories, sleep disturbance, with 
nightmares about once a week, and avoidance and hyperarousal 
symptoms daily.  He did state that he was sleeping better, 
with about 4-5 hours without waking up.

On mental status examination, the Veteran demonstrated a 
clean appearance.  He was restless and unstable on his feet.  
His attitude was cooperative, and his affect was appropriate, 
however it was noted that his speech was punctuated with 
curse words.  His attention was intact, and he exhibited a 
goal-directed thought process.  He had paranoid thought 
content, describing how he felt cops were following him, 
people may be talking about him, and others were taking 
something away from him;   however, he did not endorse 
delusions.  He reported auditory hallucinations, although it 
was noted these were not persistent.  In this regard, the 
Veteran described that he once heard talking upon waking, but 
he was unsure if he was awake or dreaming.  He also reported 
that he talks to himself but is not responding to internal 
stimuli.  Immediate and remote memory were found to be 
normal, and recent memory mildly impaired.

The Veteran denied obsessive/ritualistic behavior, panic 
attacks, homicidal or suicidal thoughts, episodes of 
violence, or problems with activities of daily living.  He 
reported that he interacts with other Veterans, with whom he 
may meet to have breakfast or dinner, and that he likes to 
fish and his motorcycle.  He denied any problematic effect 
from his alcohol use. 

Based on these findings, the examiner determined that there 
was not total occupational and social impairment due to PTSD 
symptoms, and a GAF score of 60 was assigned, which is 
generally reflective of "moderate" symptoms.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  It 
was noted that his score was offered for PTSD only.  In this 
regard, the examiner noted that the Veteran's mood disorder 
is independent of PTSD, and that his complaints of reactive 
anger and disgruntled mood are representative of his poor 
coping, and not able to be linked to past trauma exposure 
without being speculative.  It was observed that alcohol 
abuse, although minimized by the Veteran, may have 
contributed to his poor coping ability.  The examiner further 
noted that the Veteran's paranoid ideation is a result of his 
coping style, ideational style, rigid thinking, and other 
factors, rather than a symptom of his PTSD, and that he is 
not actively psychotic.  

In this case, the Veteran clearly exhibits psychiatric 
symptoms, yet the evidence of record does not show they are 
of such severity as to warrant a disability rating greater 
than the currently assigned 50 percent evaluation.  Further, 
while the Board notes that many of his psychiatric symptoms 
have been attributed to other psychiatric diagnoses, rather 
than PTSD, even if all of his currently-shown symptoms were 
attributable to PTSD alone, the current severity of these 
symptoms does not warrant a rating higher than 50 percent.  

Specifically, the overall record demonstrates appropriate 
appearance, insight, and judgment.  Although the Veteran has 
described irritability, the record does not reflect the 
presence of such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  Further, while the Veteran has reported feeling 
detached from others, he has not demonstrated an inability to 
establish or maintain effective relationships, as evidenced 
by his reports of interactions with other Veterans.  

Additionally, while the Board acknowledges the Veteran's 
description of auditory hallucinations, the record does not 
reflect, and the Veteran has not asserted, that these are a 
persistent symptom.  Further, although VA treatment records 
reflect isolated reports of delusions and homicidal thoughts, 
the record generally shows the Veteran denying homicidal 
ideation or delusional thought content, and the Veteran's 
mild short-term memory impairment is a symptom specifically 
contemplated in the 50 percent evaluation currently assigned.  

Based on the foregoing evidence, the next higher rating of 70 
percent for the Veteran's service-connected PTSD is not 
warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for any time during the current 
appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, the Veteran's service-connected PTSD has 
required no hospitalization and has not been shown to be of 
such severity as to cause marked interference with employment 
beyond that contemplated by the rating currently assigned.  

Although, the Veteran asserts that his last job ended because 
of his PTSD, the record reflects that this was in 1991, 
before he was diagnosed with the disorder.  Moreover, at the 
October 2008 VA examination, the Veteran stated he had been 
laid off, and did not specifically attribute the termination 
of his last job to PTSD.  The examiner noted that based on 
the Veteran's PTSD symptoms, he only may have some reduced 
reliability and productivity, and assigned a GAF score of 60, 
which is generally reflective of only moderate difficulty in 
social, occupational, or school functioning.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected PTSD for any 
time during the current appeal.


ORDER

A disability rating greater than 50 percent for PTSD is 
denied.


REMAND

The Veteran asserts that he is unemployable as a result of 
his service-connected disabilities.  He is currently service-
connected for PTSD (rated at 50 percent), diabetes mellitus 
(rated at 20 percent), and peripheral neuropathy of the upper 
and lower extremities bilaterally (each rated at 10 percent).  
In combination, his service-connected disabilities are rated 
as 80 percent disabling.  As such, they satisfy the criteria 
set forth in 38 C.F.R. § 4.16 (a). 

Initially, the Board notes that the Veteran has reported that 
he was last employed in 1991, before the grant of service 
connection for any of the foregoing disabilities.  (See the 
April 2004 Application for Increased Compensation Based on 
Unemployability).  Although he asserts that his VA physicians 
have stated that he is unemployable as a result of his 
service-connected conditions, VA treatment records from 2002 
to 2009 are devoid of any such explicit assessment.  (One 
record dated in October 2008, includes the comment the care 
provider felt the Veteran was "deserving of" 
"unemployability +T+P SC.")   

The record reflects that, initially, the Veteran claimed that 
he was unemployable solely due to his service-connected PTSD.  
In October 2008, a VA examiner opined that the Veteran's PTSD 
symptoms, specifically his anxiety and tendency to withdraw 
when angered or distressed, may reduce his reliability and 
productivity; however he was unable to make any other 
statement about the Veteran's ability to obtain and maintain 
gainful employment without speculation since the Veteran had 
not worked since being laid off almost 20 years ago and this 
was not due to PTSD.  

However, in his May 2005 substantive appeal, the Veteran 
asserted that he was also unemployable due to his service-
connected diabetes mellitus.  During the pendency of this 
appeal, and specifically by an August 2008 rating action, the 
RO granted an increased rating of 20 percent for diabetes 
mellitus, and established service connection for peripheral 
neuropathy of the bilateral upper and lower extremities as 
secondary to diabetes mellitus.  The Veteran has not been 
afforded a VA examination to determine whether it is at least 
as likely as not that all his service-connected disabilities 
together render him unable to secure or follow a 
substantially gainful employment.  This should be 
accomplished.

The Board notes that while the Veteran submitted a copy, the 
original August 2008 rating decision, which granted an 
increased rating of 20 percent for diabetes mellitus, and 
established service connection for peripheral neuropathy of 
the bilateral upper and lower extremities, is not contained 
in the claims file.  Nor is the November 2007 claim for 
increase on which it was apparently based, or June 2008 VA 
examination it references.  On remand, this should be done.

Accordingly, the case is REMANDED for the following action:

1.	Associate with the claims file all 
documents pertinent to the Veteran's 
claim for an increased rating for 
service-connected diabetes mellitus, 
including, but not limited to, the 
November 2007 claim for an increased 
rating, the June 2008 VA examination, 
and August 2008 rating decision.

2.	Schedule the Veteran for a VA 
examination by an individual with the 
appropriate expertise.  The examiner 
should be provided with the Veteran's 
claims file and asked to fully review 
it.  The examiner should specifically 
indicate whether, without taking his 
age into account, the Veteran is 
precluded from obtaining or maintaining 
any gainful employment (consistent with 
his education and occupational 
experience) solely due to his service-
connected disabilities (PTSD, diabetes 
mellitus and peripheral neuropathy of 
the bilateral upper and lower 
extremities).  The record shows the 
Veteran was last employed as a 
millwright from 1983 to 1991, and that 
he completed 4 years of high school.  
Any opinion should be supported by a 
complete rationale.

3.	When the development requested has been 
completed, the claim should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case, and provided with an 
appropriate time for response.  The 
case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


